 1

 2                                               **NOTE CHANGES MADE BY THE
                                                 COURT
 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHANIE ANDERS, an individual,      )         Case No.: 2:19-cv-5809-GW-KSx
                                           )
12                Plaintiff,               )         STIPULATION AND
                                           )         [PROPOSED] PROTECTIVE
13         vs.                             )         ORDER
                                           )
14   UNITED AIRLINES, INC., a Delaware )
     corporation; CODY DEAL, an            )
15   individual, and DOES 1-25, inclusive, )
                                           )
16                Defendants.              )
                                           )
17

18           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on
19   the parties’ Stipulation and Proposed Protective Order (“Stipulation”) filed on
20   January 17, 2020, the terms of the protective order to which the parties have agreed
21   are adopted as a protective order of this Court (which generally shall govern the
22   pretrial phase of this action) except to the extent, as set forth below, that those
23   terms have been modified by the Court’s deletion of paragraph 19 and amendment
24   of paragraphs 5, 7.1(i), and 8, and Exhibit A to, the Stipulation.
25   \\
26   \\
27   \\
28   \\

     PROTECTIVE ORDER
     CASE NO.: 2:19-CV-5809-GW-KSX
 1       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 2                                   MODIFIED BY THE COURT1
 3

 4   1. PURPOSES AND LIMITATIONS
 5           1.1.     Scope. This protective Order shall apply to the proceedings and
 6   discovery in the above-captioned case known as Stephanie Anders v. United
 7   Airlines, et al., Case No. 2:19-cv-5809-GW-KSx.
 8           1.2.     Statement of Need. This is a civil action by plaintiff Stephanie
 9   Anders for injuries she allegedly sustained while a passenger on board United
10   Flight 815 (Denver to Los Angeles) when another passenger, Cody Deal, allegedly
11   sexually assaulted Anders. To facilitate productive discovery, the parties need to
12   exchange documents, items, and information of private, confidential, and/or
13   proprietary nature. Prior to production, no party can effectively evaluate the
14   claims of the other as to the need for protection. Thus, a means that enables the
15   production of documents at least to the point of evaluating the asserted need for
16   protection, as well as an order specifying how such documents need to be treated,
17   is required in this case. Moreover, pursuant to the terms of this Order, any
18   document designated as confidential where that designation is disputed can be
19   identified as such and the matter submitted to the Court for resolution.
20           In the absence of this Order, the Court would have to evaluate many
21   documents individually, and this task would burden the Court’s processes and slow
22   discovery. As to those documents that are entitled to protection, disclosure of such
23   confidential information is likely to prejudice the legitimate business, competitive,
24   and/or privacy interests of parties, or of third parties.
25           A protective order is thus needed in this action to enable the documents to
26   be evaluated and to protect against unauthorized disclosure of confidential
27
     1
      The Court’s additions to the agreed terms of the Protective Order are generally indicated in
28   bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.

     PROTECTIVE ORDER                               -2-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   information and to ensure that such information will be used only for purposes of
 2   this action. A protective order will also expedite the flow of discovery materials,
 3   protect the integrity of truly confidential information, promote the prompt
 4   resolution of disputes over confidentiality, and facilitate the preservation of
 5   material worthy of protection.
 6           1.3.     Application. This Order shall govern any information produced in
 7   this litigation by any party or third party, in any form (including, but not limited to,
 8   documents, magnetic media, answers to interrogatories, responses to document
 9   demands, responses to requests for admissions, and deposition testimony and
10   transcripts), when there is an objectively reasonable basis for the party producing
11   the information to believe in good faith that the information to be produced
12   contains private, proprietary, sensitive, trade secret, non-public financial or
13   medical information. Documents, or portions thereof, that are considered
14   confidential may be so designated by marking them, in their entirety, as
15   “CONFIDENTIAL,” as hereinafter provided for in this Order.
16           1.4.     Limitations. The parties acknowledge that this Order does not confer
17   blanket protection on all disclosures or responses to discovery and that the
18   protection it affords extends only to the information or items that are entitled under
19   the applicable legal principles to treatment as confidential.
20   2. DEFINITIONS
21           2.1.     Confidential Information. “Confidential Information” shall mean
22   and include, without limitation, any information that implicates personal privacy,
23   information that concerns or relates to proprietary information, trade secrets, non-
24   public commercial, financial, pricing, budgeting and/or accounting information,
25   non-public information about existing and potential customers, marketing studies,
26   performance and projections, non-public business strategies, decisions and/or
27   negotiations, personnel compensation, evaluations and other employment
28   information, non-public risk management practices and strategies, non-public

     PROTECTIVE ORDER                           -3-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   agreements with third parties, and confidential proprietary information about
 2   affiliates, parents, subsidiaries and third parties with whom the parties to this
 3   action have or have had business relationships, personal identifying information for
 4   individuals who are not parties to this lawsuit, health and medical information, and
 5   financial and employment records.
 6           For purposes of this section, “trade secrets” means information, including a
 7   formula, pattern, compilation, program, device, method, technique, or process,
 8   that: (1) derives independent economic value, actual or potential, from not being
 9   generally known to the public or to other persons who can obtain economic value
10   from its disclosure or use; and (2) is the subject of efforts that are reasonable under
11   the circumstances to maintain its secrecy.
12           2.2.     Documents. As used herein, the term “documents” includes all
13   writings, records, files, drawings, graphs, charts, photographs, e-mails, videotapes,
14   audio tapes, compact discs, electronic messages, other data compilations from
15   which information can be obtained, and other tangible things subject to production
16   under the Federal Rules of Civil Procedure.
17           2.3.     Designating Party. The “Designating Party” is the party or non-party
18   that designates information or items that it produces in disclosures or in responses
19   to discovery as “CONFIDENTIAL.”
20           2.4.     Producing Party. The “Producing Party” is the party or non-party
21   that produces documents in this action.
22           2.5.     Receiving Party. The “Receiving Party” is the party that receives
23   documents from a Producing Party.
24   3. INITIAL DESIGNATION
25           3.1.     Produced Documents. A Producing Party that has an objectively
26   reasonable basis for believing in good faith that the documents to be produced
27   constitute or contain Confidential Information shall produce copies bearing a label
28   that contains (or includes) language substantially identical to the following:

     PROTECTIVE ORDER                           -4-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” or
 2   “CONFIDENTIAL.”
 3           These labels shall be affixed in a manner that does not obliterate or obscure
 4   the contents of the copies. Claims of confidentiality will be made only with respect
 5   to documents to which the Designating Party has an objectively reasonable basis
 6   for believing in good faith that the documents contain Confidential Information
 7   and are legally entitled to protection from discovery and disclosure under Federal
 8   Rules of Civil Procedure and applicable case law.
 9           If it comes to the Designating Party’s attention that information or items that
10   it designated for protection do not qualify for the asserted protection, the
11   Designating Party must promptly notify all other parties that it is withdrawing the
12   mistaken designation. If the Designating Party is also the Producing Party, then
13   that party must also produce substitute copies of the documents with the
14   “Confidential” label removed.
15           3.2.      Interrogatory Answers. If a party answering an interrogatory has an
16   objectively reasonable basis for believing in good faith that its answer contains
17   Confidential Information, it shall set forth its answer in a separate document that is
18   produced and designated in the same manner as a produced document under
19   subparagraph 3.1. The answers to interrogatories should make reference to the
20   separately produced document containing the answer, but such document should
21   not be attached to the interrogatories.
22           3.3.     Inspections of Documents. In the event a party elects to produce
23   files and records for inspection and the requesting party elects to inspect them, no
24   designation of Confidential Information need be made in advance of the
25   inspection. For the purposes of such inspection, all material inspected shall be
26   considered as Confidential Information. If the inspecting party selects specified
27   documents to be copied, the Producing Party shall designate Confidential
28   Information in accordance with subparagraph 3.1 at the time the copies are

     PROTECTIVE ORDER                           -5-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   produced.
 2           3.4.     Deposition Transcripts. If, during a deposition in this action, a party
 3   has an objectively reasonable basis for believing in good faith that counsel’s
 4   questions implicate Confidential Information, or if counsel uses an exhibit that has
 5   been designated as “Confidential,” a party may designate that portion of the
 6   deposition as “Confidential.” Only those pages of the deposition that are
 7   designated as “Confidential” and those exhibits that are designated as
 8   “Confidential” will be subject to the restrictions set forth in this Protective Order.
 9   A party may challenge any designation made in connection with a deposition as set
10   forth in section 5 below.
11           Within ten (10) days after the receipt of a deposition transcript, a party may
12   inform the other parties to the action of additional portions of the transcript
13   (including exhibits) that it wishes to designate as Confidential Information. That
14   portion of the deposition transcript (including exhibits referred to therein) shall be
15   treated as Confidential Information for ten (10) days after receipt. If no
16   designation is made within ten (10) days of receipt, no additional portions of the
17   deposition transcript, other than those designated as Confidential during the
18   deposition shall be considered as Confidential Information. All parties in
19   possession of a copy of a designated deposition transcript shall mark the front of
20   each copy of the transcript with: “PORTIONS MARKED CONFIDENTIAL.” For
21   videotaped depositions in which a portion has been designated as confidential, the
22   videocassette, DVD, and the containers shall also be marked with: “PORTIONS
23   MARKED CONFIDENTIAL.”
24           3.5.     Multi-page Documents. A party may designate all pages of an
25   integrated, multi-page document, including a deposition transcript and
26   interrogatory answers, as Confidential Information by placing the label specified in
27   subparagraph 3.1 on the first page of the document. If a party wishes to designate
28   only certain portions of an integrated, multi-page document as Confidential

     PROTECTIVE ORDER                            -6-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   Information, it should designate such portions immediately below the label on the
 2   first page of the document and place the label specified in subparagraph 3.1 on
 3   each page of the document containing Confidential Information.
 4           3.6.     Electronic Data. “Electronic data” means information stored or
 5   recorded in the form of electronic or magnetic media (including information, files,
 6   databases or programs stored on any digital or analog machine-readable device,
 7   computers, discs, networks or tapes). Counsel for the Producing Party will
 8   designate Electronic Data as “CONFIDENTIAL” in a cover letter identifying the
 9   information generally. When feasible, counsel for the Producing Party will also
10   mark the electronic or magnetic media with the appropriate designation.
11            Whenever any party to whom Electronic Data designated as Confidential
12   Information is produced reduces such material to hardcopy form, such party shall
13   mark the hardcopy form with the label specified in subparagraph 3.1. Whenever
14   any Confidential Information Electronic Data is copied into another file, all such
15   copies shall also be marked “CONFIDENTIAL” as appropriate.
16           To the extent that any party or counsel for any party creates, develops or
17   otherwise establishes on any digital or analog machine-readable device, recording
18   media, computers, discs, networks or tapes any information, files, databases or
19   programs that contain information designated “CONFIDENTIAL,” that party and
20   its counsel must take all necessary steps to ensure that access to that electronic or
21   magnetic media is properly restricted to those persons who, by the terms of this
22   Order, may have access to Confidential Information.
23           3.7.      Inadvertent Failures to Designate. If a Producing Party
24   inadvertently fails to stamp or otherwise appropriately designate certain documents
25   upon their production, it may thereafter designate such document as
26   “CONFIDENTIAL” by promptly giving written notice to all parties that the
27   material is to be so designated. Such written notice shall identify with specificity
28   the information or documents the Producing Party is then designating to be

     PROTECTIVE ORDER                           -7-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   “CONFIDENTIAL” material. If the Producing Party gives such written notice as
 2   provided above, their claims of confidentiality shall not be deemed to have been
 3   waived by failure to designate properly the information as “CONFIDENTIAL”
 4   prior to disclosure. If the Designating Party is also the Producing Party, then that
 5   party must also produce substitute copies of the documents with the “Confidential”
 6   label added. The Receiving Party shall then return to the Designating Party, or
 7   destroy, as the parties may agree, all known copies of the originally-produced,
 8   unstamped documents. The Receiving Party shall use its best efforts to ensure that
 9   the information that was inadvertently disclosed is thereafter restricted to only
10   those persons entitled to receive “CONFIDENTIAL” information under the terms
11   set forth herein.
12           3.8.     Mandatory Disclosures. If a party making mandatory disclosures
13   required believes that its answer contains Confidential Information, it shall set
14   forth its answer in a separate document that is produced and designated in the same
15   manner as a produced document under subparagraph 3.1. Such disclosure should
16   make reference to the separately produced document containing the information,
17   but such document should not be attached to the disclosure.
18   4. DESIGNATIONS BY ANOTHER PARTY
19           4.1.     Notification of Designation. If a party other than the Producing Party
20   believes that a Producing Party has produced a document that contains or
21   constitutes Confidential Information of the non-Producing Party, the non-
22   Producing Party may designate the document as “CONFIDENTIAL” by so
23   notifying all parties in writing, including by facsimile or e-mail within thirty (30)
24   days of service of the document.
25           4.2.     Return of Documents; Non-disclosure. Whenever a party other than
26   the Producing Party designates a document produced by a Producing Party as
27   Confidential Information in accordance with subparagraph 4.1, the Designating
28   Party shall produce substitute copies of the document with the “CONFIDENTIAL”

     PROTECTIVE ORDER                            -8-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   designations added in accordance with subparagraph 3.1. The Receiving Party
 2   shall then return to the Designating Party, or destroy, as the parties may agree, all
 3   known copies of the originally-produced, unstamped documents. No party shall
 4   disclose a produced document to any person, other than the persons authorized to
 5   receive Confidential Information under subparagraph 7.1, until after the expiration
 6   of the thirty (30) day designation period specified in subparagraph 4.1. If during
 7   the thirty (30) day designation period, a party discloses a produced document to a
 8   person authorized to receive Confidential Information under subparagraph 7.1, and
 9   that document is subsequently designated as Confidential Information in
10   accordance with subparagraph 4.1, the disclosing party shall cause all copies of the
11   document to be destroyed or returned to the Producing Party, at the direction of the
12   Producing Party. The party may thereafter disclose a copy of the document that
13   has been marked as Confidential Information by the Designating Party, in
14   accordance with subparagraph 7.1.
15   5. OBJECTIONS TO DESIGNATIONS
16           A party is not obligated to challenge the propriety of a “CONFIDENTIAL”
17   designation at the time made, and failure to do so will not preclude a subsequent
18   challenge thereto. In the event that a party disagrees with a “CONFIDENTIAL”
19   designation, that party shall notify the Designating Party in writing of the
20   disagreement prior to the close of fact discovery and initiate the dispute
21   resolution process under Local Rule 37.1, et seq. and consistent with the
22   Court’s pre-motion discovery procedures. The objecting party and the
23   Designating Party shall promptly confer in an attempt to resolve their differences.
24   If the Designating Party and objecting party are unable to resolve their differences,
25   the objecting party shall have twenty one (21) days from the date of notification to
26   the Designating Party to file a motion seeking the Court’s ruling on whether the
27   information should remain designated as “CONFIDENTIAL,” which deadline may
28   be extended by agreement between the Designating Party and the objecting party.

     PROTECTIVE ORDER                         -9-
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   The contested material shall be lodged with the Court under seal. The expenses
 2   and burden of proving that the information has been properly designated as
 3   “CONFIDENTIAL” based on the standards for such designations set forth herein,
 4   is on the Designating Party. If any Party should desire to include any
 5   Confidential Information or Item in any papers filed with the Court, the Party
 6   shall file an application, in accordance with the requirements of Local Rule
 7   79-5, and provide the requisite showing based on competent evidence of “good
 8   cause” or “compelling reasons,” for a Court order allowing such papers to be
 9   filed under seal pursuant to Federal Rule of Civil Procedure Rule 5.2(d).
10           All documents initially designated as “CONFIDENTIAL” shall continue
11   to be subject to this Order unless and until the Court rules otherwise. If the
12   Designating Party elects not to make a motion for a clarifying ruling with respect
13   to whether documents should be designated as “CONFIDENTIAL,” the
14   “Confidential” designation shall be deemed to have been withdrawn, and, if the
15   Designating Party is also the Producing Party, then that party must also produce
16   substitute copies of the documents with the “Confidential” label removed.
17   6. CUSTODY
18       During the pendency of this litigation (including any appeals) and for ninety
19   (90) days after the conclusion of this litigation, all Confidential Information and
20   any and all copies, extracts and summaries thereof, including memoranda relating
21   thereto, shall be retained by the Receiving Party in the custody of counsel of
22   record, or by persons to whom disclosure is authorized under subparagraph 7.1 or
23   by the Judge. Paragraph 9 addresses in more detail handling of Confidential
24   Information after the conclusion of this litigation.
25   7. HANDLING PRIOR TO TRIAL
26           7.1.     Authorized Disclosures
27                    7.1.1. Materials designated “CONFIDENTIAL” shall only be
28   disclosed to the persons listed in the subparagraphs (a) through (i) below. Before

     PROTECTIVE ORDER                          - 10 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   disclosing Confidential Information to any of the following persons, counsel shall
 2   ensure that the persons receiving Confidential Information are aware of the terms
 3   of this Protective Order and agree to comply with those terms:
 4                            a.     Attorneys appearing as counsel of record in these
 5   proceedings and personnel who are directly employed by such counsel and who are
 6   actively assisting in the preparation of this litigation;
 7                            b.     Counsel’s third-party consultants and independent
 8   experts (and their agents and employees) who are employed for the purposes of
 9   this litigation;
10                            c.     Parties to this litigation, limited to the named party and if
11   that party is a corporate entity, those officers, directors, employees, in-house
12   counsel, and insurers whose assistance is required for purposes of the litigation and
13   who must have access to the materials to render such assistance;
14                            d.     Any deponent, during his or her deposition, who is the
15   Designating Party or a current employee or member of the Designating Party (or
16   any person who prepared or assisted directly in the preparation of the
17   CONFIDENTIAL material);
18                            e.     Any other deponent as to whom there is a legitimate need
19   to disclose particular materials for purposes of identifying or explaining it or
20   refreshing recollection;
21                            f.     Fact witnesses or potential percipient witnesses at or in
22   preparation for deposition or trial;
23                            g.     Outside vendors employed by counsel for e.g., copying,
24   scanning and general handling of documents;
25                            h.     Persons or entities that provide litigation support services
26   in connection with the taking of depositions, including necessary stenographic,
27   videotape, and clerical personnel; and
28                            i.     The Court and its personnel. Court’s Staff to whom

     PROTECTIVE ORDER                              - 11 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   materials are submitted as evidence or in connection with a motion or opposition
 2   thereto, subject to the Court’s processes for filing materials under seal.
 3                    7.1.2. Such disclosures are authorized only to the extent necessary to
 4   prosecute or defend this litigation. Information designated as “CONFIDENTIAL”
 5   shall not be disclosed to persons described in Paragraphs 7.1.1(b), 7.1.1(e), of
 6   7.1.1(f), 7.1.1(g), and 7.1.1.(h) unless and until such persons are provided a copy
 7   of the Protective Order entered by the Court, represent that they have read and
 8   understand the provisions of the Order, are advised by the disclosing counsel that
 9   they are bound by the provisions of the Protective Order and execute an Agreement
10   of Confidentiality (“Confidentiality Agreement”) in substantially the form attached
11   hereto as Exhibit A. The originals of such Confidentiality Agreements shall be
12   maintained by the counsel who obtained them until the final resolution of this
13   litigation. Confidentiality Agreements and the names of persons who signed them
14   shall not be subject to discovery except upon agreement of the parties or further
15   order of the Court after application upon notice and good cause shown.
16                    7.1.3. Nothing in this Protective Order shall prohibit a party or its
17   counsel from disclosing “CONFIDENTIAL” material to (a) the person(s) who
18   authored the document or material; (b) persons who previously received the
19   document or material or a copy thereof not in violation of this Order; (c) persons
20   employed by the Producing Party; or (d) any other person or entity, provided that,
21   with respect to that person or entity, the Producing Party and Producing Party’s
22   counsel first approve such disclosure in writing.
23           7.2.     Additional Protection. If a Designating Party believes that the
24   disclosure and handling procedures provided for in this Order are not sufficient
25   because certain material is extremely sensitive, the Designating Party shall inform
26   the other parties to the litigation and attempt to reach an agreement on the handling
27   of the material. If the parties cannot reach an agreement, the Designating Party
28   may file a motion with the court for a more restrictive order. Such motion must be

     PROTECTIVE ORDER                            - 12 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   accompanied by a competent declaration in which the movant describes the
 2   parties’ efforts to resolve the matter by agreement.
 3           7.3.     Unauthorized Disclosures. If Confidential Information is disclosed
 4 to any person other than in the manner authorized by this Protective Order, the party

 5   or person responsible for the disclosure, and any other party or person who is
 6   subject to this Order and learns of such disclosure, shall immediately bring such
 7   disclosure to the attention of the Designating Party. Without prejudice to other
 8   rights and remedies of the Designating Party, the responsible party or person shall
 9   make every effort to obtain the return of the Confidential Information and to
10   prevent further disclosure on its own part or on the part of the person who was the
11   unauthorized recipient of such information.
12           7.4.     Court Filings. In the event any Confidential Information must be
13   filed with the Court prior to the trial, the proposed filing shall be filed under seal.
14   8. HANDLING DURING TRIAL
15           Any use of Protected Material at trial shall be governed by the orders of
16   the trial judge. This Order does not govern the use of Protected Material at
17   trial. Confidential Information that is subject to this Order may be marked and
18   used as trial exhibits by any party, subject to terms and conditions as imposed by
19   the trial court upon application by the Designating Party.
20   9. HANDLING AFTER DISPOSITION
21       Within 90 days of the conclusion of this litigation (including any appeals), the
22   Designating Party may request that any or all Confidential Information be returned
23   to the Designating Party. After receiving a request to return, the Receiving Party at
24   its option may destroy Confidential Information instead of returning it to the
25   Designating Party but must so notify the Designating Party. The request for return
26   shall specifically identify the documents or things to be returned if return of less
27   than all Confidential Information is requested. The attorney for the Receiving Party
28   shall collect, assemble and return within 60 days all such Confidential Information,

     PROTECTIVE ORDER                          - 13 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   including all copies and extracts thereof in the possession of the Receiving Party,
 2   its counsel or other authorized recipients, but not including copies, extracts or
 3   summaries that contain or constitute attorney work product. If such work product is
 4   retained, however, the Confidential Information contained herein will continue to
 5   be controlled by this Protective Order. Receipt of returned Confidential
 6   Information shall be acknowledged in writing if such an acknowledgment is
 7   requested.
 8   10. USE OF CONFIDENTIAL INFORMATION
 9           Confidential Information shall not be used by any person, other than the
10   Producing Party, for any purpose other than prosecuting, defending or settling this
11   litigation. In no event shall Confidential Information be used for any business,
12   competitive, personal, private, public or other purpose, except as required by law.
13   11. NO IMPLIED WAIVERS
14       The entry of this Order shall not be interpreted as a waiver of the right to object
15   to the furnishing of information in response to discovery requests or to object to a
16   requested inspection of documents or facilities. Neither the agreement to, nor the
17   taking of any action in accordance with the provisions of this Protective Order, nor
18   the failure to object thereto, shall be interpreted as a waiver of any claim or
19   position or defense in this action, or any other actions.
20   12. MODIFICATION
21           In the event any party hereto seeks a Court order to modify the terms of this
22   Order, said party shall make such request by written stipulation or noticed motion
23   to all parties that must be served and filed in accordance with local court rules.
24   13. CARE IN STORAGE
25           Any person in possession of Confidential Information produced by another
26   party shall exercise reasonable and appropriate care with regard to the storage,
27   custody, copying, and use of the Confidential Information to ensure that the
28   confidential and sensitive nature of same is maintained.

     PROTECTIVE ORDER                         - 14 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   14. NO ADMISSION
 2           Neither this Order nor the designation of any item as “CONFIDENTIAL”
 3   shall be construed as an admission that such material, or any testimony concerning
 4   such material, would be admissible in evidence in this litigation or in any other
 5   proceeding.
 6   15. NO APPLICATION
 7           Notwithstanding any other provision of this Order to the contrary, the
 8   confidentiality obligations of this Order shall not apply, or shall cease to apply, to
 9   any information that (a) at the time of disclosure hereunder, was already lawfully
10   in the possession of the receiving party and was not acquired through discovery or
11   under any obligation of confidentiality; or (b) at the time of disclosure hereunder
12   was, or subsequently becomes, through no fault of the receiving party, a public
13   document or publicly available.
14   16. INADVERTENT PRODUCTION
15           Nothing in this Order abridges applicable law concerning inadvertent
16   production of a document that the Producing Party believes contains attorney-
17   client communications, attorney work product, or otherwise privileged
18   information.
19   17. PARTIES’ OWN DOCUMENTS
20           This Order shall in no way restrict the parties’ use of their own documents
21   and information, and nothing in this Order shall preclude any party from
22   voluntarily disclosing its own documents or information to any party or non-party.
23   18. NO EFFECT ON OTHER RIGHTS
24           This Order shall in no way abrogate or diminish any pre-existing
25   contractual, statutory, or other legal obligations or rights of any party with respect
26   to Confidential Information.
27   19. EXECUTION IN COUNTERPARTS
28           This agreement may be executed in counterparts. Facsimile signatures will

     PROTECTIVE ORDER                         - 15 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1                                            EXHIBIT A
 2                                   UNITED STATES DISTRICT COURT
 3                              CENTRAL DISTRICT OF CALIFORNIA
 4   STEPHANIE ANDERS, an individual,      )              Case No.: 2:19-cv-5809-GW-KSx
                                           )
 5                Plaintiff,               )
                                           )              EXHIBIT A
 6         vs.                             )
                                           )
 7   UNITED AIRLINES, INC., a Delaware )
     corporation; CODY DEAL, an            )
 8   individual, and DOES 1-25, inclusive, )
                                           )
 9                Defendants.              )
                                           )
10                                         )
11                               CONFIDENTIALITY AGREEMENT
12   I, _____________________________, declare under penalty of perjury that:
13           1.       I have reviewed and agree to comply with and be bound by the
14   provisions of the Stipulated Protective Order (the “Order”), and I attest to my
15   understanding that access to information designated as “CONFIDENTIAL” may
16   be provided to me and that such access shall be pursuant to the terms and
17   conditions and restrictions of the Order. I understand and acknowledge that failure
18   to comply with the Order could expose me to sanctions and punishment in the
19   nature of contempt.
20           2.       I understand that I am to retain all copies of any information
21   designated as “CONFIDENTIAL” in a secure manner, and that all copies are to
22   remain in my personal custody until this action is terminated or until I have
23   completed by assigned duties, whichever occurs earlier, whereupon the copies and
24   any writings prepared by me containing any information designated as
25   “CONFIDENTIAL” are to be destroyed or returned to counsel who provided me
26   with such material at the option of counsel.
27           3.       I will not divulge to persons other than those specifically authorized
28   by said Order, and will not copy or use except solely for the purpose of this action,

     PROTECTIVE ORDER                            - 17 -
     CASE NO.: 2:19-CV-5809-GW-KSX
 1   any information designated as “CONFIDENTIAL” obtained pursuant to said
 2   Order, except as provided in said Order. I also agree to notify any stenographic or
 3   clerical personnel who are required to assist me of the terms of said Order.
 4   I further agree to submit to the jurisdiction of the United States District Court –
 5   Central District of California for the purpose of enforcing the terms of the Order,
 6   even if such enforcement proceedings occur after this action is terminated.
 7           I declare under penalty of perjury under the laws of the United States of
 8   America that the foregoing is true and correct.
 9

10   Dated: ______________, 2020         By:

11                                           Name:
12                                           Title:
13                                           Affiliation:
14                                           Address:
15                                           Tel.:
16                                           E-Mail:
17

18

19

20

21

22

23

24

25

26

27

28

     PROTECTIVE ORDER                          - 18 -
     CASE NO.: 2:19-CV-5809-GW-KSX
